TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00495-CR


Denise Meredith Hall, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 3010825, HONORABLE JON N. WISSER, JUDGE PRESIDING





PER CURIAM

Appellant's motion to dismiss this appeal is granted.  See Tex. R. App. P. 42.2(a). 
The appeal is dismissed.

Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   October 18, 2001
Do Not Publish